DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 12 and 19 are objected to because of the following informalities:   
Claim 3 recites the limitation “wherein the weight ratio of nano-size silver particles, submicron-size silver particles, and micron-size silver particles is (1-5) to (1-9) to (1-9), respectively” in lines 2-3.
Claim 12 recites the limitation “wherein the weight ratio of nano- size silver particles, submicron-size silver particles, and micron-size silver particles is (1- 5) to (1-9) to (1-9), respectively” in lines 2-3. 
Claim 19 recites the limitation “wherein the weight ratio of nano-size silver particles, submicron-size silver particles, and micron-size silver particles is (1-5) to (1-9) to (1-9), respectively” in lines 2-3. 
However, the claimed weight ratio range (1- 5) to (1-9) to (1-9) is not clear and ambiguous.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a thermal interface material composition that comprises: (i) multiscale silver particles, (ii) metal-coated carbon nanotubes, (iii) a polymer, and (iv) liquid carrier,” as 
Claims 2-8, 10-13 and 15-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Wang et al (US 2009/0232991), Shaddock et al. (US 2010/0328896), Cola et al. (US 2012/0276327), ALIYEV (US 2013/0256868) and Jha et al. (US 2014/0246770) also disclose thermal interference material. However, the prior art does not disclose the aforementioned thermal interference composition as recited in claim 1, 9 and 14 either taken alone or in combination.
This application is in condition for allowance except for the following formal matters: 
 The formal matter(s) that set forth in Paragraph 1 above should be addressed by applicant(s) prior pass the instant application to issue.


Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
January 14, 2022